Mr. Justice Negrón Fernández,
concurring.
I agree with the result. In the instant case, on the day of the arraignment, defendant requested, and it was ordered by the court, that the case be tried by jury. On the day of the trial when the first steps for the selection of the jury were taken, defendant waived his right to a trial by jury, through his counsel and personally. These facts show that defendant knew his right to be tried by a jury; that he asserted that right, which was recognized at all times, and that, in waiving it, he made use of a prerogative exclusively his own. In this last act there appears no defect which invalidated the proceeding which culminated in his conviction.